            Case 1:19-cv-00304 Document 1 Filed 02/05/19 Page 1 of 7



                    IN THE UNITED STATES DISTRICT COURT FOR THE 
                                  DISTRICT OF COLUMBIA 
                                               
RYMON FARIS SHAMON, A# 078 759 911,              
                                                 
  1162 Lostinda St.                               Case No. 1:19-cv-00304 
  El Cajon, CA 92019                             
 
v. 
 
UNITED STATES DEPARTMENT OF  
HOMELAND SECURITY, 
 
Serve: Office of the General Counsel 
       Department of Homeland Security 
       Mail Stop 3650 
       Washington, D.C. 20528 
 
UNITED STATES CITIZENSHIP AND 
IMMIGRATION SERVICES, 
 
Serve: U.S. Citizenship & Immigration 
       Services 
       425 I. Street, N.W., Room 6100 
       Washington, D.C. 20536 
 
KIRSTJEN NIELSEN, Secretary of the 
Department of Homeland Security, 
 
Serve: Office of the General Counsel 
       Department of Homeland Security 
       Mail Stop 3650 
       Washington, D.C. 20528 
 
L. FRANCIS CISSNA, Director of the United 
States Citizenship and Immigration Services, 
 
Serve: U.S. Citizenship & Immigration 
       Services 
       425 I. Street, N.W., Room 6100 
       Washington, D.C. 20536 
 
and,  
 
 
                Case 1:19-cv-00304 Document 1 Filed 02/05/19 Page 2 of 7



MELISSA W. MAXIM,​ Director of the San Diego 
Field Office of the United States Citizenship and 
Immigration Services, 

Serve: Ms. Melissa W. Maxim 
       USCIS 
      1325 Front St. 
      San Diego, CA 92101 
                                                           
    Defendants.             
 

     COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM DEFENDANTS’ 
      REFUSAL TO ADJUDICATE PLAINTIFF’S APPLICATION TO ADJUST STATUS 

         COMES  NOW  Plaintiff  Rymon  Shamon  to  respectfully  request  a  hearing  before  this 

Honorable  Court  to  make  a  determination  on  Plaintiff’s  application  to  adjust  status,  or  alternatively 

requesting  that  this  Honorable  Court  issue  a  writ  of  mandamus compelling Defendants to adjudicate 

Plaintiff’s long-delayed application to adjust status.  

                                                    PARTIES 


     1. Plaintiff Rymon Shamon (“Plaintiff” or “Mr. Shamon”) is a citizen of Iraq.   

     2. Mr. Shamon is married to a U.S. citizen named Gulcan Gurol Shamon. 

     3. Mr. Shamon resides in El Cajon, California. 

     4. Gulcan  Gurol  Shamon  filed  an  i-130  Petition  for  Alien  Relative  on  behalf  of  the  Plaintiff  on 

or  about  March  18,  2017.  The  couple  filed  an  accompanying  I-485  Application  for  Adjustment  of 

Status on Plaintiff’s behalf on that same date as well. 

     5. Mr. Shamon successfully completed his biometrics subsequent to filing his application. 

     6. Mr. Shamon received his Work Authorization. 

     7. Since then, the Defendants have taken no action on the pending adjustment application.  

     8. Since Mr. Shamon filed his application to adjust status to that of lawful permanent resident, he 
               Case 1:19-cv-00304 Document 1 Filed 02/05/19 Page 3 of 7



has  completed  multiple  service  requests  and  status  inquiries.  He  has  attended  multiple  InfoPass 

appointments in person and has contacted USCIS via phone on multiple occasions.  

    9. Despite  his  numerous  calls  to  USCIS  and  his  attempts  to  prompt  movement  on  his  case, Mr. 

Shamon’s application to adjust status has remained pending for far longer than reasonable. 

    10. USCIS  has  refused  to adjudicate Mr. Shamon’s application in accordance with applicable legal 

criteria. 

    11. Plaintiff  brings  this  action  to  compel  the  USCIS to finally adjudicate his pending applications 

as required by law.  

    12. Defendant  Department  of  Homeland  Security  (hereinafter  sometimes  referred  to  as  “the 

DHS”)  is  the  agency  of  the  United  States  that  is  responsible  for  implementing  the  petition  for  alien 

relative provisions of the law and assisting the USCIS with background and security checks. 

    13. Defendant  United  States  Citizenship  and  Immigration  Services  (hereinafter  sometimes 

referred to as “the USCIS”) is the component of the DHS that is responsible for processing adjustment 

of status applications. 

    14. Defendant Kirstjen Nielsen, the Secretary of the DHS, is the highest ranking official within the 

DHS.  Nielsen,  by  and  through  her  agency  for  the  DHS,  is  responsible for the implementation of the 

Immigration  and  Nationality  Act  (hereinafter  sometimes  referred  to  as  “the  INA”),  and  for  ensuring 

compliance  with  applicable  federal  law,  including  the  Administrative  Procedures  Act  (hereinafter 

sometimes  referred  to  as  “the  APA”).  Nielsen  is  sued  in  her  official  capacity  as  an  agent  of  the 

government of the United States. 

    15. Defendant  L.  Francis  Cissna,  Director  of  the  USCIS,  is  the highest ranking official within the 

USCIS.  Cissna  is  responsible  for  the  implantation  of  the  INA  and  for  ensuring  compliance  with  all 
                Case 1:19-cv-00304 Document 1 Filed 02/05/19 Page 4 of 7



applicable  federal  laws,  including  the  APA.  Cissna  is  sued  in  his  official  capacity  as  an  agent  of  the 

government of the United States.  

    16. Defendant  Melissa  W.  Maxim,  Director  of  the  San  Diego  Field  Office  of  the  USCIS,  is  the 

highest  ranking  official within the San Diego Field Office.  The San Diego Field Office has jurisdiction 

over  applications  for  naturalization  for  immigrants  in  portions  of the State of California, including El 

Cajon,  where  Plaintiff  resides.  Maxim is responsible for the implantation of the INA and for ensuring 

compliance  with  all  applicable  federal  laws,  including  the  APA.  Maxim is sued in her official capacity 

as an agent of the government of the United States.  

                                            JURISDICTION AND VENUE 

    17. This  Honorable  Court  has  federal  question  jurisdiction  over  this  cause pursuant to 28 U.S.C. 

§  1331,  as  it  raises  claims  under  the  Constitution  of  the  United  States,  the  INA,  8  U.S.C.  §  1101  et 

seq., and the APA, 5 U.S.C. § 701 et seq, in conjunction with the Mandamus Act, ​28 USC §​ ​1361​. 

    18. Venue  is  proper  pursuant  to 28 U.S.C. § 1391(e)(1) because (1) Defendants are agencies of the 

United  States  or  officers  or  employees  thereof  acting  in  their  official  capacity  or  under  color  of  legal 

authority;  (2)  no  real  property  is  involved  in  this  action,  and;  (3)  the  Defendants  all  maintain  offices 

within this district. 

                                        FIRST CLAIM FOR RELIEF 
                    (Agency Action Unlawfully Withheld and Unreasonably Delayed) 
                                                        
    For his first claim for relief against all Defendants, Plaintiff alleges and state as follows: 

    19. Plaintiff realleges and incorporate by reference the foregoing paragraphs as though fully set out 

herein. 

    20. The  APA  requires  that  “[w]ith  due  regard  for  the  convenience  and  necessity  of  the  parties or 

their  representatives  and  within  a  reasonable  time,  each  agency  shall  proceed  to  conclude  a  matter 
               Case 1:19-cv-00304 Document 1 Filed 02/05/19 Page 5 of 7



presented  to  it.”  5  U.S.C.  §  555(b).  Section  555(b)  creates  a  non-discretionary  duty  to  conclude 

agency  matters.  ​Litton  Microwave  Cooking  Prods.  v.  NLRB​,  949  F.2d  249,  253  (8th  Cir.  1991).  A 

violation of this duty is a sufficient basis for mandamus relief. 

    21. The  APA  permits  this  Honorable  Court  to  “compel  agency  action  unlawfully  withheld  or 

unreasonably delayed.” 5 U.S.C. § 706(1). 

    22. Plaintiff  alleges  that  his  application  has  been  in  administrative processing beyond a reasonable 

time period for completing administrative processing of his adjustment of status application.  

    23. The  combined  delay  and  failure  to  act  on  Mr.  Shamon’s  adjustment  of  status  application  is 

attributable  to  the  failure  of  Defendants  to  adhere  to  their  legal  duty  to  avoid  unreasonable  delays 

under the INA and the applicable rules and regulations. 

    24. There are no alternative adequate or reasonable forms of relief available to Plaintiff. 

    25. Plaintiff  has  exhausted  all administrative remedies available to him in pursuit of a resolution of 

this  matter,  including  repeatedly  requesting  the  processing  of  his  case  with  the  USCIS  via  phone  and 

InfoPass appointments. 

                                     SECOND CLAIM FOR RELIEF 
                                 (Violation of Right to Due Process of Law) 

    For his second claim for relief against all Defendants, Plaintiff alleges and states as follows: 

    26. Plaintiff realleges and incorporate by reference the foregoing paragraphs as though fully set out 

herein. 

    27. The  right  to  fundamental  fairness  in  administrative  adjudication  is  protected  by  the  Due 

Process  Clause  of  the  Fifth  Amendment  to  the  United  States Constitution.  Plaintiff may seek redress 

in  this  Court  for  Defendants’  combined  failures  to  provide  a  reasonable  and  just  framework  of 

adjudication in accordance with applicable law. 
               Case 1:19-cv-00304 Document 1 Filed 02/05/19 Page 6 of 7



    28. The  combined  delay  and  failure  to  act  by  Defendants  has  violated  the  due  process  rights  of 

Plaintiff. 

    29. The  combined  delay  and  failure  to  act  by  Defendants  has  irrevocably  harmed Plaintiff in that 

he  has  been  denied  the  opportunity  to  claim  lawful permanent resident status, he has not been able to 

sponsor family members for residence in the U.S. and in various other ways. 

                                             REQUEST FOR RELIEF 

         WHEREFORE, Plaintiff, Rymon Shamon requests the following relief: 

    1. That this Honorable Court assume jurisdiction over this action; 

    2. That  this  Honorable  Court  issue  a  writ  of  mandamus  compelling  Defendants  to  promptly 

complete all processing of Mr. Shamon’s application to adjust status within sixty days;  

    3. That  this  Honorable  Court  take  jurisdiction  of  this  matter  and  adjudicate  Mr.  Shamon’s 

application to adjust status pursuant to this Court’s declaratory judgment authority;  

    4.   That  this  Honorable  Court  issue  a  writ of mandamus compelling Defendants to issue a green 

card to Mr. Shamon; 

    5. That  this  Honorable  Court  issue  a  writ  of  mandamus  compelling  Defendants  to  explain  to 

Plaintiff  the  cause  and  nature  of  the  delay  and  inform  Plaintiff  of  any  action  they  may  take  to 

accelerate processing of the application to adjust status;  

    6. Attorney’s  fees,  legal  interests,  and  costs  expended  herein,  pursuant  to  the  Equal  Access  to 

Justice Act, 28 U.S.C. § 2412; 

    7. Such other and further relief as this Honorable Court may deem just and proper. 

     


                                                                                                                  
                                                                                                                  
Case 1:19-cv-00304 Document 1 Filed 02/05/19 Page 7 of 7



                                        RESPECTFULLY SUBMITTED 
                                           this 5th day of February, 2019 


                                                   /s/ James O. Hacking, III 
                                                       James O. Hacking, III 
                                                Hacking Law Practice, LLC 
                                         10900 Manchester Rd., Suite 203 
                                                        St. Louis, MO 63122 
                                                            (O) 314.961.8200 
                                                             (F) 314.961.8201 
                                         (E) ​jim@hackinglawpractice.com  
                                                                              
                                        ATTORNEYS FOR PLAINTIFF 
